Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This employment agreement (the “Agreement”) is made as of the 6th day of May,
2011, by and between Floridian Financial Group, Inc. (the “Company”), and
Charlie W. Brinkley, Jr. (the “Executive”).

WITNESSETH:

WHEREAS, the Company desires to retain the services of and employ the Executive,
and the Executive desires to provide services to the Company, pursuant to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein contained, the Company and the Executive covenant and agree as
follows:

1.         Employment. Pursuant to the terms and conditions of this Agreement,
the Company agrees to employ the Executive and the Executive agrees to render
services to the Company as set forth herein. The Employment Agreement previously
entered into by the Executive and Orange Bank of Florida as of October 1, 2007
is terminated and of no further force or effect.

2.         Position and Duties.

(a)       Unless and until this Agreement is terminated as provided herein, the
Executive shall serve as Chairman and Chief Executive Officer of the Company and
shall be primarily responsible for the strategic development and growth of the
Company and the performance of such other duties as may be assigned to him from
time to time by the Board of Directors of the Company (referred to as the
“Board”); provided, however, that Executive shall not be required to perform his
duties under this Agreement at any particular location. In performing his duties
pursuant to this Agreement, the Executive shall devote his full business time,
energy, skill and best efforts to promote the Company and its business and
affairs; provided that the Executive shall have the right to manage and pursue
personal and family interests, and make passive investments in securities, real
estate, and other assets, and also to participate in charitable and community
activities and organizations, so long as such activities do not adversely affect
the performance by Executive of his duties and obligations to the Company.

(b)       During the Executive’s employment with the Company, he shall also
serve as a director of the Company, including serving on Board committees as
appointed from time to time by the Board; provided, however, that upon any
termination of this Agreement, Executive shall tender his resignation as a
director of the Company. Any such resignation shall not preclude Executive’s
nomination or election as a non-employee director of the Company.

3.         Duration of Agreement. The initial term of employment pursuant to
this Agreement shall be for a period commencing on the date set forth above (the
“Effective Date”) and ending on September 30, 2012 (the “Expiration Date”),
unless this Agreement shall have been renewed, extended or terminated as
provided herein prior to the Expiration Date, in which case the Expiration Date
shall be such earlier or later date, as the case may be. Subject to the
provisions of Section 9 of this Agreement, the term of this Agreement, and the
employment of the Executive hereunder, shall be deemed to be automatically
renewed for successive periods of

 

--------------------------------------------------------------------------------



one year commencing on October 1, 2012, unless either party gives to the other
written notice at least 180 days prior to the end of the then term that this
Agreement shall not thereafter be renewed or extended. After termination of the
employment of the Executive for any reason whatsoever, the Executive shall
continue to be subject to the provisions of Sections 10 through 22, inclusive,
of this Agreement; provided, however, that the Executive shall not be subject to
the provisions of Sections 12 or 13 where the employment of the Executive is
terminated pursuant to Section 9(f), or where the term of employment is not
renewed or extended pursuant to this Section 3.

4.         Compensation.

(a)       Salary and Bonus. During the term of this Agreement, the Company shall
pay or provide to the Executive as compensation for the services of the
Executive set forth in Section 2 hereof: (i) a base annual salary of at least
$285,000 payable in such periodic installments consistent with other employees
of the Company (such base salary to be subject to increase from time to time by
the Company), and (ii) such individual bonuses and other compensation to the
Executive as may be authorized by the Board from time to time.

(b)       Tax Effect Adjustment. In the event that any consideration or other
amount paid or payable to Executive hereunder as well as any other agreements
between the Executive and the Company constitutes or is deemed to be an “excess
parachute payment” within the meaning of Section 280G(b) of the Code (or any
other amended or successor provision) that is subject to the tax imposed
pursuant to Section 4999 of the Code (or any other amended or successor
provision) (the “Excise Tax”), or any amount that is included in Executive’s
gross income as a result of the operation of Section 409A of the Code (or any
other amended or successor provision) and is thereby subject to the additional
tax and interest imposed by Section 409A(a)(1)(B) of the Code (or any other
amended or successor provision) (collectively, the “Additional Tax”), the
Company shall pay to Executive an amount (“Gross-Up Amount”) that, after
reduction of the amount of such Gross-Up Amount for all federal, state and local
tax to which the Gross-Up Amount is subject (including the Excise Tax and any
Additional Tax to which the Gross-Up Amount is subject), is equal to the sum of
the amount of the Excise Tax to which such amount constituting an excess
parachute payment is subject and the Additional Tax, if any. For purposes of
determining the amount of any Gross-Up Amount, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of residence of Employee on the date the excess parachute payment is made, net
of the maximum reduction in federal income taxes that could be obtained from the
deduction of such state and local taxes. The Gross-Up Amount shall be paid to
Executive not later than the end of the Executive’s taxable year following the
year in which such Excise Tax and Additional Tax, if any, were remitted to the
relevant taxing authority in accordance with Section 409A; provided, however,
that if the Executive is a “specified employee” of the Company (or any successor
to the Company) within the meaning of that term as defined in Section
409A(a)(2)(B)(i) of the Code at the time of termination of Executive’s
employment, the payment of any amount which is included in Executive’s gross
income, including the Gross-Up Amount, shall not be made before the date which
is 6 months after the date of termination of Executive’s employment (or, if
earlier, the date of Executive’s death).

2

--------------------------------------------------------------------------------



5.         Benefits and Insurance. The Company shall provide to the Executive
(and, to the extent such coverage is offered under the Company’s established
plans, to the Executive’s eligible dependents) such medical, health, and life
insurance as well as any other benefits as are provided to the Company’s other
executives officers, including participation in any 401(k) or other similar
plan. The Company shall provide to the Executive at its own cost, membership in
one or more clubs as may be agreed upon by the Company and the Executive,
including all dues and assessments associated with such memberships.

6.         Vacation. The Executive may take up to four weeks of vacation time as
authorized by the Company’s personnel policies and at such periods during each
year as the Board and the Executive shall determine from time to time. The
Executive shall be entitled to full compensation during such vacation periods.

7.         Automobile. The Company will either purchase or lease a vehicle for
the Executive's use in business and personal travel in accordance with
Employer's corporate automobile policy. Employer will secure appropriate
liability insurance on the vehicle and pay all normal and reasonable operating
expenses associated with the use of the vehicle. Executive shall report personal
use of the vehicle each year in compliance with Internal Revenue Service
requirements and will be liable for the payment of any personal income taxes
resulting from such personal use. Upon the termination of Executive's employment
for any reason, if the vehicle is then owned by Employer or any of its
affiliates, Executive shall be entitled to purchase such vehicle from Employer
at the vehicle's book value as reflected in Employer's books and records, or the
vehicle's wholesale value, whichever is lower.

8.         Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him (in accordance with
the policies and procedures established by Employer) in performing services
hereunder, provided that Executive properly accounts therefore in accordance
with corporate policy.

9.         Termination of Employment. The employment of the Executive by the
Company may be terminated as follows:

(a)       By the Company, by action taken by its Board, at any time and
immediately upon written notice to the Executive. If said termination is for
“Cause” (as defined below), the notice of termination furnished to the Executive
under this Section 9(a), shall state with specificity the reason or reasons for
said termination, and, if no reason or reasons are given for said termination,
said termination shall be deemed to be without cause and therefore termination
pursuant to Section 9(c). Any one or more of the following conditions shall be
deemed to constitute “Cause” and be grounds for termination of the employment of
the Executive under this Section 9(a):

(i)        If the Executive shall fail or refuse to comply with the obligations
required of him as set forth in this Agreement or comply with the policies of
the Company established by the Board from time to time; provided, however, that
for the first such failure or refusal, the Executive shall be given written
warning (providing at least a 10 day period for an opportunity to cure), and the
second failure or refusal shall be grounds for termination for Cause;

3

--------------------------------------------------------------------------------



(ii)       If the Executive shall have engaged in conduct involving fraud,
deceit, personal dishonesty, or breach of fiduciary duty, or any other conduct
which has adversely affected, or may adversely affect, the business or
reputation of the Company;

(iii)      If the Executive shall have violated any banking law or regulation,
memorandum of understanding, cease and desist order, or other agreement with any
banking agency having jurisdiction over the Company;

(iv)      If the Executive shall have become subject to continuing intemperance
in the use of alcohol or drugs which has adversely affected, or may adversely
affect, the business or reputation of the Company, or has been convicted of a
crime involving moral turpitude;

(v)       If the Executive shall have filed, or had filed against him, any
petition under the federal bankruptcy laws or any state insolvency laws; or

(vi)      If the Executive shall fail to achieve mutually agreed upon
performance standards established from time to time.

In the event of termination for Cause, the Company shall pay the Executive only
salary, vacation, and bonus amounts accrued and unpaid as of the effective date
of termination.

(b)       By the Executive at any time, and immediately upon written notice to
the Company; provided that if such termination is for “Good Reason” (as defined
below), such notice shall be effective upon the lapse of 30 days following
delivery of the notice which notice shall reasonably describe the Good Reason
for which the Executive’s employment is being terminated, and in which case the
Company shall have the opportunity to cure such Good Reason during such 30 day
period, and the Executive’s employment shall continue in effect during such
time. If such Good Reason shall be cured by the Company during such time, the
Executive’s employment and the obligations of the Company hereunder shall not
terminate as a result of the notice which has been given with respect to such
Good Reason. Cure of any Good Reason with or without notice from the Executive
shall not relieve the Company from any obligations to the Executive under this
Agreement or otherwise and shall not affect the Executive’s rights upon the
reoccurrence of the same, or the occurrence of any other, Good Reason. For
purposes of this Agreement, the term “Good Reason” shall mean any material
breach by the Company of any provision of this Agreement, any material
diminution, without the Executive’s prior written consent, in Executive’s base
compensation or the duties, responsibilities, authority or title of Executive as
an officer of the Company (as defined below).

(c)       If the Executive’s employment is terminated by the Company without
Cause, or by the Executive for Good Reason, the Company shall be obligated to
pay to the Executive the amount of all salary and benefits accrued through the
date of such termination plus a lump sum payment in an amount equal to one times
the Executive’s base annual salary in effect under Section 4(a) on the date of
said termination (or, if greater, the highest annual salary in effect for the
Executive within the 36 month period prior to said termination) plus an annual
amount equal to one times the sum of all bonuses paid by the Company to the
Executive during the 12 month period prior to said termination. In addition to
such payments:

4

--------------------------------------------------------------------------------



(i)       the Company shall provide to Executive and his eligible dependents for
a period of 12 months following termination of Executive’s employment such
medical, long-term disability, dental and life insurance coverage as was in
effect immediately prior to such termination and, thereafter, shall reimburse
Executive for the cost of maintaining such insurance coverage through the first
anniversary of the date of such termination; provided, however, that in the
event that such insurance benefits cannot be provided under appropriate group
insurance policies of the Company, or in the event of termination of employment
related to a Change in Control, the Company may, in lieu of continued coverage
under its group insurance policies, make a lump sump payment to Executive in an
amount equal to one times the annual cost of such insurance benefits as are in
effect immediately prior to the termination of employment; and

(ii)       all stock option awards granted to Executive by the Company shall
immediately become fully vested and fully exercisable.

(d)       If the Executive’s employment is terminated by the Company for Cause
or by the Executive without Good Reason, the Company shall be obligated to pay
to the Executive any salary, vacation, and bonus amounts accrued and unpaid as
of the effective date of such termination.

(e)       If the Executive’s employment is terminated by the death or disability
(as defined in the disability plan maintained by the Company) of the Executive,
this Agreement shall automatically terminate, and the Company shall be obligated
to pay to the Executive or the Executive’s estate any salary, vacation, and
bonus amounts accrued and unpaid at the date of disability or death.

(f)       If the Executive’s employment is terminated by the Company or the
Executive upon the closing of a Change in Control of the Company, then, in such
case, the Executive shall be entitled to receive promptly thereafter the
payments and other benefits described in Section 9(c) above. For purposes of
this Agreement, a Change in Control shall be deemed to have occurred at such
time as (i) any “person” (as that term is used in Sections 13(d) and 14(d) (2)
of the Securities Exchange Act of 1934, as amended) (the “Exchange Act”), is or
becomes the beneficial owner (as defined in Rule 13(d) under the Exchange Act)
directly or indirectly, of securities representing 50% or more of the combined
voting power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (ii) during any period of two
consecutive years or less, individuals who at the beginning of such period
constitute the Board cease, for any reason, to constitute at least a majority of
the Board, unless the election or nomination for election of each new director
was approved by the directors then still in office who were directors at the
beginning of the period; (iii) any dissolution or liquidation of the Company or
any sale or the disposition of 50% or more of the assets or business of the
Company; or (iv) the shareholders of the Company approve any reorganization,
merger, consolidation or share exchange unless (A) the persons who were the
beneficial owners of the outstanding shares of the common stock of the Company
immediately before the consummation of such transaction beneficially own more
than 50% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (B) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
Subsection (iv) (A) above immediately following the consummation of such
transaction is

5

--------------------------------------------------------------------------------



beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of the Company common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in Subsection (iv) (A) above of the beneficially owned
shares of the successor or survivor corporation and the number described in
Subsection (iv) (B) above of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Company by the persons described in
Subsection (iv) (A) above immediately before the consummation of such
transaction. Notwithstanding the foregoing, any transaction involving First
Southern Bancorp, Inc. and/or its affiliates which would otherwise fall within
the definition of Change in Control shall be expressly excluded from such
definition and thus not constitute a Change in Control.

Notwithstanding the foregoing, the Executive shall not be entitled to any
payment pursuant to this Section 9(f) if upon the closing of a Change in Control
the shareholders of the Company will receive Acquisition Consideration that is
less than the Investment Total.

For purposes of this Agreement:

(i)       Acquisition Consideration shall equal the sum of the following values
paid or to be paid to the shareholders of the Company in a Change in Control:

 

(a)       the greater of the stated or market value of any cash, cash
equivalents, securities or any other form of consideration issued or payable to
the Company shareholders,

 

(b)       the stated amount of any escrow balances or similar mechanisms created
for the contingent benefit of the Company’s shareholders, and

 

(c)       the greater of the stated or market value of any special or
extraordinary payments paid or payable to the Company’s shareholders in
contemplation of or in connection with the Change in Control, including any
special dividends (but excluding any payouts, severance payments, retention
bonuses or other payments pursuant to agreements relating to existing or future
employment or service agreements). For purposes of this Agreement, the market
value of any marketable security constituting Acquisition Consideration shall be
the average closing price on the primary securities exchange or over-the-counter
market (determined by reference to where the largest volume of shares of such
security are traded on an annual basis) where such security is listed or quoted,
as applicable, during the ten trading days immediately preceding the closing of
the Change in Control.

 

(ii)       The Investment Total shall mean the aggregate amount of cash
consideration received by the Company and its subsidiary banks from shareholders
of the Company and former shareholders of the Company’s subsidiary banks for the
purchase by such shareholders of all outstanding shares of Company Common Stock
and shares of common stock of the subsidiary banks.

6

--------------------------------------------------------------------------------



10.       Notice. All notices permitted or required to be given to either party
under this Agreement shall be in writing and shall be deemed to have been given
(a) in the case of delivery, when addressed to the other party as set forth at
the end of this Agreement and delivered to said address, (b) in the case of
mailing, three days after the same has been mailed by certified mail, return
receipt requested, and deposited postage prepaid in the U.S. Mails, addressed to
the other party at the address as set forth at the end of this Agreement, and
(c) in any other case, when actually received by the other party. Either party
may change the address at which said notice is to be given by delivering notice
of such to the other party to this Agreement in the manner set forth herein.

11.       Confidential Matters. The Executive is aware and acknowledges that the
Executive shall have access to confidential information by virtue of his
employment. The Executive agrees that, during the period of time the Executive
is retained to provide services to the Company, and thereafter subsequent to the
termination of Executive’s services to the Company for any reason whatsoever,
the Executive will not release or divulge any confidential information
whatsoever relating to the Company, its affiliates, or their resepective
businesses, to any other person or entity without the prior written consent of
the Company. Confidential information does not include information that is
available to the public or which becomes available to the public other than
through a breach of this Agreement on the part of the Executive. Also, the
Executive shall not be precluded from disclosing confidential information in
furtherance of the performance of his services to the Company or to the extent
required by any legal proceeding. The Executive shall return all tangible
evidence of such confidential information including, but not limited to, any
papers, lists, books, files, and computer stored or generated information,
including any information stored on any computer hard drive, diskettes, tapes,
or other format, to the Company prior to or at the termination of employment
with the Company.

12.       Noncompetition. The Executive agrees that during the period of time
the Executive is retained to provide services to the Company, and thereafter for
a period of one year subsequent to the termination of Executive’s services to
the Company for any reason whatsoever (except where the employment of the
Executive is terminated pursuant to Section 9(f) or where the term of employment
is not renewed pursuant to Section 3), Executive will not enter the employ of,
or have any interest in, directly or indirectly (either as executive, partner,
director, officer, consultant, principal, agent or employee), any other
FDIC-insured depository institution (whether presently existing or subsequently
established) which has an office located in the State of Florida as of the date
on which Executive’s employment is terminated; provided, however, that the
foregoing shall not preclude any ownership by the Executive of an amount not to
exceed 5% of the equity securities of any entity which is subject to the
periodic reporting requirements of the 1934 Act and the shares of Bank common
stock owned by the Executive at the time of termination of employment.

13.       Nonsolicitation; Noninterference. The Executive agrees that during the
period of time the Executive is retained to provide services to the Company, and
thereafter for a period of one year subsequent to the termination of Executive’s
services to the Company for any reason whatsoever (except where the employment
of the Executive is terminated pursuant to Section 9(f), or where the term of
employment is not renewed pursuant to Section 3), the Executive will not (a)
solicit for employment by Executive, or anyone else, or employ any employee of
the Company or its subsidiaries or any person who was an employee of the Company
or its

7

--------------------------------------------------------------------------------



subsidiaries within 12 months prior to such solicitation of employment; (b)
induce, or attempt to induce, any employee of the Company or its subsidiaries to
terminate such employee’s employment; (c) induce, or attempt to induce, anyone
having a business relationship with the Company to terminate or curtail such
relationship or, on behalf of himself or anyone else, compete with the Company
or its subsidiaries; (d) knowingly make any untrue statement concerning the
Company or its subsidiaries or their directors or officers to anyone; or (e)
permit anyone controlled by the Executive, or any person acting on behalf of the
Executive or anyone controlled by an employee of the Executive to do any of the
foregoing.

14.       Arbitration. Except as otherwise provided herein, in the event of any
controversy, dispute or claim arising out of, or relating to this Agreement, or
the breach thereof, or arising out of any other matter relating to Executive’s
employment with Employer or the termination of such employment, the parties may
seek recourse only for temporary or preliminary injunctive relief to the courts
having jurisdiction thereof and if any relief other than injunctive relief is
sought, Employer and Executive agree that such underlying controversy, dispute
or claim shall be settled by arbitration conducted in Orlando, Florida in
accordance with this Section and the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”). The matter shall be heard and decided,
and awards rendered by a panel of three arbitrators (the “Arbitration Panel”).
The Company and Executive shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”) and those two
arbitrators shall select a third arbitrator; provided, however, that in the
event the two arbitrators cannot agree on a third arbitrator, the AAA shall
select a third arbitrator from the Commercial Panel. The award rendered by the
Arbitration Panel shall be final and binding as between the parties hereto and
their heirs, executors, administrators, successors and assigns, and judgment on
the award may be entered by any court having jurisdiction thereof. The Company
and Executive will each bear their own costs for legal representation in any
arbitration, except that the Arbitration Panel will have the authority to award
all remedies provided by applicable law, including recovery of attorney fees
when so provided by applicable law. The Company and the Executive will each pay
one-half of all arbitrators’ fees and other administrative fees in connection
with any arbitration hereunder; provided, however, that the Arbitration Panel
may require all or a portion of such fees and expenses to be paid by one party
or the other in the event the Arbitration Panel determines that such party’s
position in the arbitration proceeding was without merit.

15.       Invalid Provision. In the event any provision should be or become
invalid or unenforceable, such facts shall not affect the validity and
enforceability of any other provision of this Agreement. Similarly, if the scope
of any restriction or covenant contained herein should be or become too broad or
extensive to permit enforcement thereof to its full extent, then any such
restriction or covenant shall be enforced to the maximum extent permitted by
law, and Executive hereby consents and agrees that the scope of any such
restriction or covenant may be modified accordingly in any judicial proceeding
brought to enforce such restriction or covenant.

16.       Governing Law; Venue. This Agreement shall be construed in accordance
with and shall be governed by the laws of the State of Florida. The sole and
exclusive venue for any action arising out of this Agreement shall be a federal
or state court situated in Orange County, Florida, and the parties to this
Agreement agree to be subject to the personal jurisdiction of such Court and
that service on each party shall be valid if served by certified mail, return
receipt requested or hand delivery.

8

--------------------------------------------------------------------------------



17.       Attorneys’ Fees and Costs. In the event a dispute arises between the
parties under this Agreement and suit is instituted, the prevailing party shall
be entitled to recover his or its costs and attorneys’ fees from the
nonprevailing party. As used herein, costs and attorneys’ fees include any costs
and attorneys’ fees in any appellate proceeding.

18.       Binding Effect. The rights and obligations of the parties under this
Agreement shall inure to the benefit of and shall be binding upon their
respective successors and legal representatives.

19.       Effect on Other Agreements. This Agreement and the termination thereof
shall not affect any other agreement between the Executive and the Company, and
the receipt by the Executive of benefits thereunder.

20.       Miscellaneous. The rights and duties of the parties hereunder are
personal and may not be assigned or delegated without the prior written consent
of the other party to this Agreement. The captions used herein are solely for
the convenience of the parties and are not used in construing this Agreement.
Time is of the essence of this Agreement and the performance by each party of
its or his duties and obligations hereunder.

21.       Regulatory Actions. Each payment to the Executive pursuant to this
Agreement is subject to and conditioned upon its compliance with Sections 18(k)
and 32(a) of the Federal Deposit Insurance Act (“FDIA”) and Part 359 of the
FDIC’s rules and regulations, and any regulations promulgated under the FDIA.

22.       Complete Agreement. This Agreement constitutes the complete agreement
between the parties hereto and incorporates all prior discussions, agreements
and representations made in regard to the matters set forth herein. This
Agreement may not be amended, modified or changed except by a writing signed by
the party to be charged by said amendment, change or modification.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

FLORIDIAN FINANCIAL GROUP, INC.   “EXECUTIVE”       By: /s/ Thomas H.
Dargan                         Thomas H. Dargan                    /s/ Charlie
W. Brinkley, Jr.                   As Its: President                           
 

Charlie W. Brinkley, Jr.

 

9

--------------------------------------------------------------------------------